[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Raymond and Wendy Davie, the pro se plaintiffs in this tax appeal, claim that the assessment of sewer benefits made against them by the defendant North Branford Water Pollution Control Authority is excessive. The case has been tried to the court. Unhappily for the plaintiffs, their unfamiliarity with the rules of evidence resulted in rulings sustaining objections to numerous items of evidence that they attempted to offer. The evidence that is appropriately in the case is clearly insufficient to sustain the plaintiffs' burden of proof.
"The burden of proving that a special benefit assessment is invalid because it exceeds the particular dollar benefit accruing to the land is on the property owner. As is true in all cases, the plaintiff must prove the allegations of his complaint."Anderson v. Town of Litchfield, 4 Conn. App. 24, 28 (1985). Given the state of the evidence, the plaintiffs have plainly failed to meet this burden. No purpose would be served by restating the evidence that has been admitted, for that evidence simply fails to prove the invalidity of the assessment.
The appeal is dismissed.
Jon C. Blue Judge of the Superior Court